                 Case 19-10953-CSS    Doc 5-1   Filed 05/01/19   Page 1 of 4




                                       EXHIBIT A



                                     (Proposed O~•aer)




DOCS LA:321274.1 50045/001
               Case 19-10953-CSS              Doc 5-1      Filed 05/01/19        Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                   ) Chapter 11

KONA GRILL,INC., et al.,l                                ) Case No.: 19-10953 O
                                                           Joint Administration Requested
                                   Debtors.              )


                   ORDER (I) AUTHORIZING THE DEBTORS
               FILE(A)CONSOLIDATED LIST OF CREDITORS AND
         (B)CONSOLIDATED LIST OF DEBTORS TOP THIRTY UNSECURED
         CREDITORS;(II) WAIVING THE RIGHT TO FILE A LIST OF EQUITY
           SECURITY HOLDERS; AND (III) GRANTING RELATED RELIEF


                 Upon the motion (the "Motion")Z of the above-captioned debtors and debtors in

possession (the "Debtors"), for entry of an order pursuant to sections 105 and 521 of title 11 of

the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the "Bankruptcy Code"), Rule

1007 of the Federal Rules of Bankruptcy Procedure (the `Bankruptcy Rules") and Rules 1001-

1(c) and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the "Local Rules")(i) authorizing the Debtors to

file (a) a consolidated list of creditors in lieu of submitting separate mailing matrices for each

Debtor and (b) a consolidated list of the Debtors' thirty (30) largest unsecured creditors;

(ii) waiving the requirement to file a list of equity security holders; and (iii) granting related



1 The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona
  Texas Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona
  Grill International, Inc.(7911); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for
  the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.
2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion


DOGS LA:321274.1 50045/001
                  Case 19-10953-CSS             Doc 5-1     Filed 05/01/19    Page 3 of 4




relief; and upon consideration of the First Day Declaration; and adequate notice of the Motion

having been given as set forth in the Motion; and it appearing that no other or further notice is

necessary; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012; and

the Court having determined that consideration of the Motion is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and the Court having determined that the legal and factual bases set forth

in the Motion and the First Day Declaration establish just cause for the relief requested in the

Motion, and that such relief is in the best interests of the Debtors, their estates, their creditors,

and the parties in interest; and upon the record in these proceedings; and after due deliberation;

                 IT IS HEREBY ORDERED THAT:

                  1.          The Motion is GRANTED.

                  2.          The requirement of Local Rule 2002-1(~(v) that separate mailing matrices

be submitted for each Debtor is permanently waived.

                  3.          The Debtors are authorized to submit a consolidated list oftheir top thirty

(30) unsecured creditors, provided, however, in the event of conversion of the Debtors' chapter

 11 cases to cases under chapter 7, the Debtors will provide the Clerk of the Court with an

 unconsolidated list of creditors within ten (10) days of such conversion.

                  4.          The requirement that the Debtors file a list of their equity security holders

 under Bankruptcy Rule 1007(a)(3) is permanently waived.




 DOGS LA:321274.1 50045/001                             2
                  Case 19-10953-CSS         Doc 5-1     Filed 05/01/19   Page 4 of 4




                 5.       Notwithstanding any provision in the Federal Rules to the contrary,(i) the

terms of this Order shall be immediately effective and enforceable upon its entry,(ii) the Debtors

are not subject to any stay in the implementation, enforcement or realization of the relief granted

in this Order, and (iii) the Debtors may, in their discretion and without further delay, take any

action and perform any act authorized under this Order.

                 6.       The Court retains jurisdiction with respect to all matters arising from or

related to the interpretation, implementation or enforcement of this Order

Dated:                          ,2019

                                                UNITED STATES BANKRUPTCY JUDGE




 DOGS LA:321274.1 50045/001                         3
